      Case 1:20-cv-01166-DLC Document 16 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 AMTRUST NORTH AMERICA, INC.,            :
                                         :
                     Plaintiff,          :            20cv1166 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 SECURRANTY, INC.,                       :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On May 15, 2020, defendant filed a motion to dismiss the

complaint for lack of subject matter jurisdiction pursuant to

Rule 12(b)(1), Fed. R. Civ. P.     Under Rule 15(a)(1)(B), Fed. R.

Civ. P., a plaintiff has 21 days after the service of a motion

under Rule 12(b) to amend the complaint once as a matter of

course.   Accordingly, it is hereby

     ORDERED that plaintiff shall file any amended complaint by

June 5, 2020.   It is unlikely that plaintiff will have a further

opportunity to amend.

     IT IS FURTHER ORDERED that if no amended complaint is

filed, plaintiff shall file any opposition to the motion to

dismiss by June 5, 2020.    Defendant’s reply, if any, shall be

filed by June 19.
         Case 1:20-cv-01166-DLC Document 16 Filed 05/15/20 Page 2 of 2



     IT IS FURTHER ORDERED that the initial pretrial conference

scheduled for May 22, 2020 is adjourned sine die.



Dated:       New York, New York
             May 15, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
